
	
		I
		111th CONGRESS
		2d Session
		H. R. 5280
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to reform
		  Department of Defense energy policy, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Defense Energy
			 Security Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Consideration of Department of Defense energy
				performance plan in other Department of Defense planning.
					Sec. 3. Procurement preference for goods and services derived
				using sustainable practices.
					Sec. 4. Renewable energy generation sources for Department of
				Defense energy needs.
					Sec. 5. Consideration of environmentally sustainable practices
				in Department energy performance plan.
					Sec. 6. Application of requirements regarding use of renewable
				forms of energy and energy efficient products to contractors operating
				Government-owned facilities and tenants and concessionaires.
					Sec. 7. Funding for energy conservation projects.
					Sec. 8. Improved building efficiency for Department of Defense
				facilities.
					Sec. 9. Conversion of Department of Defense fleet of
				non-tactical motor vehicles to electric and hybrid motor vehicles.
					Sec. 10. Research and development activities to incorporate
				hybrid-drive technology into current and future tactical fleet of military
				ground vehicles.
					Sec. 11. Development of biofuel derived from materials that do
				not compete with food stocks and is suitable for use as aviation
				fuel.
					Sec. 12. Implementation.
					Sec. 13. Waiver authority.
				
			2.Consideration of
			 Department of Defense energy performance plan in other Department of Defense
			 planningSection 2911(b) of
			 title 10, United States Code, is amended—
			(1)by inserting
			 (1) before The Secretary; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The energy performance plan shall be taken
				into consideration in the development of the following:
						(A)The National Security Strategy prescribed
				by the President pursuant to section 108 of the National Security Act of 1947
				(50 U.S.C. 404a).
						(B)The annual report of the Secretary of
				Defense submitted to the President and Congress pursuant to section 113 of this
				title.
						(C)The Quadrennial Defense Review conducted by
				the Secretary of Defense pursuant to section 118 of this title and the national
				defense strategy delineated as part of that review.
						(D)The national military strategy prescribed
				by the Chairman of the Joint Chiefs of Staff under section 153 of this
				title.
						.
			3.Procurement
			 preference for goods and services derived using sustainable practices
			(a)Conversion
			 requiredSubchapter II of
			 chapter 173 of title 10, United States Code, is amended by adding at the end
			 the following new section:
				
					2922g.Procurement
				preference for goods and services derived using sustainable practices
						(a)General
				preferenceIn the acquisition
				of goods and services, the Secretary of each military department and the head
				of each defense agency shall give a preference to goods and services produced
				using, or otherwise utilizing, sustainable environmental practices, including
				goods and services that are environmentally preferable, energy-efficient,
				water-efficient, and contain recycled content.
						(b)Preference for
				post-Consumer content paperExcept as specifically exempted by the
				Secretary concerned, all paper used by the Department of Defense shall contain
				at least 30 percent post-consumer fiber
				content.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
				
					
						2922g. Procurement preference for goods
				and services derived using sustainable
				practices.
					
					.
			4.Renewable energy
			 generation sources for Department of Defense energy needs
			(a)Department of
			 defense renewable energy goalSection 2911(e) of title 10, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by inserting
			 (1) before It shall; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(2)Of the amounts of electric energy
				produced or procured from renewable energy sources to achieve the goals in
				section 203(a) of the Energy Policy Act of 2005 (42 U.S.C. 15852(a)) for fiscal
				year 2011 and each subsequent fiscal year, and in paragraph (1)(A)—
							(A)at least 50 percent shall be produced
				or procured from renewable energy sources that became fully operational after
				January 1, 1999; and
							(B)at
				least 20 percent shall be produced or procured from renewable energy sources
				that became fully operational after September 30, 2009.
							(3)Not later than 90 days after the date of
				the enactment of this paragraph, the Secretary shall submit to Congress an
				implementation plan for meeting the goals described in paragraph (2) in
				conformance with the requirements of that
				paragraph.
						.
				5.Consideration of
			 environmentally sustainable practices in Department energy performance
			 planSection 2911(c) of title
			 10, United States Code, is amended—
			(1)in paragraph (4),
			 by inserting and hybrid-electric drive after alternative
			 fuels;
			(2)by redesignating
			 paragraph (9) as paragraph (11) and paragraphs (5) through (8) as paragraphs
			 (6) through (9), respectively;
			(3)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Opportunities for the high-performance
				construction, lease, operation, and maintenance of
				buildings.
					;
				and
			(4)by inserting after
			 paragraph (9) (as redesignated by paragraph (2)) the following new
			 paragraph:
				
					(10)The value of incorporating electric,
				hybrid-electric, and high-efficiency vehicles into vehicle
				fleets.
					.
			6.Application of
			 requirements regarding use of renewable forms of energy and energy efficient
			 products to contractors operating Government-owned facilities and tenants and
			 concessionairesSection 2915
			 of title 10, United States Code, is amended by adding at the end the following
			 new subsection:
			
				(f)Application to
				contractors operating government-Owned facilities and tenants and
				concessionaires(1)The Secretary of Defense shall require that
				any contract described in paragraph (2) entered into by the Secretary of a
				military department or the head of a defense agency after September 30, 2010,
				include a provision requiring the non-Federal party to the contract to comply
				with the requirements of this section regarding use of renewable forms of
				energy and energy efficient products.
					(2)Paragraph (1) applies to the following
				contracts:
						(A)A contract providing for contractor
				operation of a Government-owned facility of the Department of Defense.
						(B)A
				contract involving a permit, lease, license, or other legally binding
				obligation between the Department and a tenant or concessionaire.
						(3)The Secretary of Defense may
				authorize an exception to paragraph (1) on a contract-by-contract
				basis.
					.
		7.Funding for
			 energy conservation projects
			(a)Authorization To
			 obligate fundsThe Secretary of Defense may obligate, from
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2403 of the Military Construction Authorization for Fiscal Year 2011 to carry
			 out energy conservation projects, $180,000,000 to carry out energy conservation
			 projects under chapter 173 of title 10, United States Code, to accelerate
			 implementation of the energy performance plan of the Department of Defense and
			 achievement of the energy performance goals established under section 2911 of
			 such title.
			(b)Authorization of
			 appropriations To compensate for deficiencyThere is authorized
			 to be appropriated to the Secretary of Defense an amount equal to the
			 difference between—
				(1)the amount that
			 may be obligated by the Secretary of Defense under subsection (a); and
				(2)the amount
			 appropriated pursuant to the authorization of appropriations in section 2403 of
			 the Military Construction Authorization for Fiscal Year 2011 to carry out
			 energy conservation projects.
				8.Improved building
			 efficiency for Department of Defense facilities
			(a)Insulation
			 retrofitting assessmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress an assessment of—
				(1)the potential for
			 improving the insulation of Department of Defense facilities; and
				(2)the savings that
			 would be generated by retrofitting, to improve insulation, all Department
			 facilities that are not scheduled for replacement under the future-years
			 defense program submitted to Congress during fiscal year 2011 under section 221
			 of title 10, United States Code.
				(b)Energy and water
			 evaluations
				(1)Evaluations
			 requiredEnergy managers for
			 Department of Defense facilities shall complete an annual comprehensive energy
			 and water evaluation for at least 25 percent of the Department facilities. Each
			 Department facility shall be evaluated at least once every four years.
				(2)ElementsAn
			 evaluation shall, with respect to each facility—
					(A)identify, through
			 means including a recommissioning or retrocommissioning process, measures to
			 improve the energy and water efficiency of the facility, including the
			 efficiency of—
						(i)lighting, heating,
			 ventilating, and air-conditioning systems;
						(ii)combined heat and
			 power systems; and
						(iii)the building
			 envelope (including insulation, roofing, and windows); and
						(B)assess the
			 feasibility and life cycle cost-effectiveness of—
						(i)implementing the
			 measures identified in subparagraph (A); and
						(ii)providing on-site
			 renewable electricity generation.
						(3) Implementation
			 of identified energy and water efficiency measuresNot later than
			 two years after the completion of each evaluation under this subsection, the
			 energy manager shall—
					(A)implement any
			 measure assessed under clause (i) or (ii) of paragraph (2)(B) to be feasible
			 and life cycle cost-effective; and
					(B)in implementing
			 measures under subparagraph (A), bundle individual measures of varying paybacks
			 together into combined projects.
					(4)Follow-up on
			 implemented measuresFor each measure implemented under paragraph
			 (3), the energy manager shall ensure that—
					(A)equipment,
			 including building and equipment controls, is fully commissioned at acceptance
			 to be operating at design specifications;
					(B)a plan for
			 appropriate operations, maintenance, and repair of the equipment is in place at
			 acceptance and is followed;
					(C)equipment and
			 system performance is measured during its entire life to ensure proper
			 operations, maintenance, and repair; and
					(D)energy and water
			 savings are measured and verified.
					(5)Certain
			 facilities exemptedThis
			 subsection does not apply to facilities that are scheduled for replacement
			 under the future-years defense program submitted to Congress during fiscal year
			 2011 under section 221 of title 10, United States Code.
				(6)Life cycle
			 cost-effective definedIn
			 this subsection, the term life cycle cost-effective, with respect
			 to a measure, means a measure, the estimated net savings of which (including
			 savings in estimated energy and water costs and operations, maintenance,
			 repair, replacement, and other direct costs) exceed the estimated costs,
			 including the cost of the initial implementation of the measure but not
			 financing costs, over the lifespan of the measure. The Secretary of Defense may
			 make such modifications and provide such exceptions to the calculation of the
			 payback period of a measure as the Secretary determines to be appropriate to
			 achieve the purposes of this Act.
				(7)Authorization to
			 obligate fundsThe Secretary
			 of Defense may obligate, from funds appropriated pursuant to the authorization
			 of appropriations for operation and maintenance in section 301 of the Military
			 Construction Authorization for Fiscal Year 2011, such sums as are necessary to
			 carry out this subsection.
				(8)Rule of
			 constructionThis subsection shall not be construed to require or
			 to obviate any contractor savings guarantees.
				(9)CommencementThe requirement imposed by this subsection
			 shall commence 180 days after the date of enactment of this Act.
				(c)Installation of
			 high-Efficiency insulation on facilities at forward operating
			 locationsThe Secretary of
			 each military department shall require the installation of high-efficiency
			 insulation on any climate-controlled structure at a forward operating location
			 of the Armed Forces under the jurisdiction of the Secretary if the Secretary
			 determines that inclusion of high-efficiency insulation will result in a
			 reduction in energy use and will be life cycle cost-effective.
			(d)Goal To develop
			 on-Site renewable electricity generationIn the case of all new construction
			 initiated after September 30, 2020, the Secretary of Defense shall ensure that,
			 with respect to the total estimated energy to be consumed by all new facilities
			 funded in a fiscal year, at least 20 percent of the energy is derived from
			 renewable electricity generation occurring on the parcels on which new
			 facilities will be located.
			9.Conversion of
			 Department of Defense fleet of non-tactical motor vehicles to electric and
			 hybrid motor vehicles
			(a)Conversion
			 required
				(1)In
			 generalSubchapter II of
			 chapter 173 of title 10, United States Code, is amended by inserting after
			 section 2922c the following new section:
					
						2922c-1.Conversion
				of Department of Defense non-tactical motor vehicle fleet to motor vehicles
				using electric or hybrid propulsion systems
							(a)Deadline for
				conversionNot later than
				September 30, 2015, the Secretary of each military department and the head of
				each defense agency shall convert the fleet of non-tactical motor vehicles of
				the department or defense agency that is powered by petroleum-derived fuel to
				motor vehicles using—
								(1)electric
				propulsion;
								(2)hybrid propulsion;
				or
								(3)an alternative
				propulsion system with at least a 30 percent net increase in energy efficiency
				per vehicle over the conventional propulsion system.
								(b)PreferenceTo comply with the deadline specified in
				subsection (a), in procuring motor vehicles for use by a military department or
				defense agency after the date of the enactment of this section, the Secretary
				of the military department or the head of the defense agency shall provide a
				preference for the procurement of non-tactical motor vehicles with a propulsion
				system described in paragraph (1), (2), or (3) of subsection (a), including
				plug-in hybrid systems, if the motor vehicles—
								(1)will meet the
				requirement or the need for the procurement; and
								(2)are commercially available at a cost
				reasonably comparable, on the basis of life-cycle cost, to motor vehicles
				containing only an internal combustion or heat engine using combustible
				fuel.
								(c)ExceptionThis section shall not apply to motor
				vehicles that are on a replacement cycle greater than 10 years on the date of
				the enactment of this section.
							(d)Hybrid
				definedIn this section, the
				term hybrid, with respect to a motor vehicle, means a motor
				vehicle that draws propulsion energy from onboard sources of stored energy that
				are both—
								(1)an internal
				combustion or heat engine using combustible fuel; and
								(2)a rechargeable
				energy storage
				system.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2922c the
			 following new item:
					
						
							2922c-1. Conversion of Department of
				Defense non-tactical motor vehicle fleet to motor vehicles using electric or
				hybrid propulsion
				systems.
						
						.
				(b)Extension to
			 contractor-Operated, Government-Owned vehiclesThe Secretary of Defense shall require that
			 contracts entered into by the Secretary of a military department or the head of
			 a defense agency after the date of the enactment of this Act for contractor
			 operation of Government-owned vehicles include a provision requiring the
			 contractor to comply with section 2922c-1 of title 10, United States Code, as
			 added by subsection (a), to the same extent as the Department is required to
			 comply with such section.
			10.Research and
			 development activities to incorporate hybrid-drive technology into current and
			 future tactical fleet of military ground vehicles
			(a)Identification
			 of usable hybrid-Drive technologyNot later than 90 days after the date of
			 enactment of this Act, the Secretary of each military department shall submit
			 to Congress a report identifying hybrid-drive technologies suitable for
			 incorporation into the next reset and recap of motor vehicles of the current
			 tactical fleet of each Armed Force under the jurisdiction of the Secretary. In
			 identifying suitable hybrid-drive technologies, the Secretary shall consider
			 the feasibility and cost of incorporating a hybrid-drive technology into each
			 vehicle and the design changes and amount of time required for
			 incorporation.
			(b)Authorization of
			 obligationThe Secretary of Defense is authorized to obligate,
			 from funds appropriated for research, development, test, and evaluation for
			 fiscal year 2011, $50,000,000 to incorporate hybrid-drive technologies
			 identified under subsection (a) into the current tactical fleets of the Armed
			 Forces.
			(c)Hybrid-Drive
			 technology definedIn this
			 section, the term hybrid-drive technology means a propulsion
			 system, including the engine and drive train, that draws energy from onboard
			 sources of stored energy that involve—
				(1)an internal
			 combustion or heat engine using combustible fuel; and
				(2)a
			 rechargeable energy storage system.
				11.Development of
			 biofuel derived from materials that do not compete with food stocks and is
			 suitable for use as aviation fuel
			(a)Development plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a testing and certification plan to develop and put
			 into operational use by September 30, 2016, a biofuel derived from materials
			 that do not compete with food stocks and is suitable for use as or in an
			 aviation fuel for military purposes.
			(b)Notification of
			 operational availability of biofuelThe Secretary of Defense shall notify
			 Congress as soon as practicable after the Secretary determines that an aviation
			 fuel that consists of at least 50 percent biofuels described under subsection
			 (a) is available for operational use by the Armed Forces for military aviation
			 purposes.
			12.Implementation
			(a)Responsible
			 officialsThe Deputy
			 Undersecretary of Defense for Installations and Environment and the Director of
			 Operational Energy Plans and Program shall be the officials of the Department
			 of Defense responsible for the implementation of this Act and the amendments
			 made by this Act. The designated officials shall monitor the implementation
			 plans of the military departments and Defense agencies and keep the Secretary
			 of Defense informed of all guidance issued and activities carried out within
			 the Department of Defense that relate to the implementation of this Act and the
			 amendments made by this Act.
			(b)ApplicabilityThis Act and the amendments made by this
			 Act shall apply with respect to the activities, personnel, resources, and
			 facilities of the Department of Defense that are located within the United
			 States as well as those facilities, regardless of whether permanent or
			 temporary, that are located outside the United States.
			(c)Reporting
			 requirementsThe Secretary of
			 Defense shall submit to Congress a semiannual progress report on the
			 implementation of this Act and the amendments made by this Act.
			13.Waiver
			 authority
			(a)In
			 generalThe Secretary of
			 Defense may waive the implementation or operation of provision of this Act or
			 an amendment made by this Act if the Secretary certifies to the Congress that
			 implementation or continued operation of the provision would adversely impact
			 the national security of the United States.
			(b)Intelligence
			 activity waiverThe Director
			 of National Intelligence, in consultation with the Secretary of Defense, may
			 exempt an intelligence activity of the United States, and related personnel,
			 resources, and facilities, from a provision of this Act or an amendment made by
			 this Act to the extent the Director and Secretary determine necessary to
			 protect intelligence sources and methods from unauthorized disclosure.
			
